 

Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 14 TO

LOAN AND SERVICING

AGREEMENT

 

THIS AMENDMENT NO. 14 TO LOAN AND SERVICING AGREEMENT, dated as of March 15,
2019 (this "Amendment") is entered into by and among BDCA Funding I, LLC, as the
borrower (in such capacity, the "Borrower"), Business Development Corporation of
America, as the servicer (in such capacity, the "Servicer") and seller (in such
capacity, the "Seller"), Wells Fargo Bank, National Association, as the
administrative agent (in such capacity, the "Administrative Agent"), each of the
Lenders and Lender Agents party hereto and U.S. Bank National Association, as
Collateral Agent, Account Bank and Collateral Custodian. Capitalized terms used
but not defined herein have the meanings provided in the Agreement (as defined
below).

 

RECITALS

 

WHEREAS, reference is made to the Loan and Servicing Agreement, dated as of July
24, 2012 (as amended, modified, waived, supplemented or restated from time to
time, the "Agreement"), by and among the Borrower, the Servicer, the Seller, the
Conduit Lenders, the Institutional Lenders, the Lender Agents, the
Administrative Agent, the Collateral Agent, the Account Bank and the Collateral
Custodian; and

 

WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as specified herein, pursuant to and in accordance with Section 11.01
of the Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. AMENDMENT.

 

The Agreement is hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the bold
and double-underlined text (indicated textually in the same manner as the
following example: bold and double- underlined text) as set forth on the pages
of the Agreement attached as Exhibit A hereto.

 

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as "hereof", "herein", or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby. This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement other than as expressly set forth herein.

 

 

 

 

SECTION 3. REPRESENTATIONS.

 

Each of the Borrower and the Servicer, severally for itself only, represents and
warrants as of the date of this Amendment as follows:

 

(i)          it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;

 

(ii)         the execution, delivery and performance by it of this Amendment and
the Agreement as amended hereby are within its powers, have been duly
authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

 

(iii)        no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Agreement as amended hereby by or
against it;

 

(iv)        this Amendment has been duly executed and delivered by it and is
effective to amend the Agreement as contemplated by the amendment provisions
thereof;

 

(v)         each of this Amendment and the Agreement as amended hereby
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity;
and

 

(vi)        there is no Unmatured Event of Default, Event of Default or Servicer
Termination Event.

 

SECTION 4. CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon: (i) payment (to the
extent invoiced) of outstanding fees of each Lender and any invoiced outstanding
fees and disbursements of the Administrative Agent (if any); (ii) delivery and
execution of certain amendments to the Wells Fargo Lender Fee Letter; (iii)
delivery of any opinion of counsel for the Borrower and the Servicer in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders;
and (iv) delivery of executed signature pages by all parties hereto to the
Administrative Agent.

 

SECTION 5. MISCELLANEOUS.

 

(a)          This Amendment may be executed in any number of counterparts
(including by facsimile or e-mail), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

 

 

 

(b)          The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(c)          This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(d)          The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

 

(e)          Whenever the context and construction so require, all words used in
the singular number herein shall be deemed to have been used in the plural
number, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.

 

(f)          This Amendment and the Agreement represent the final agreement
among the parties with respect to the matters set forth therein and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
among the parties. There are no unwritten oral agreements among the parties with
respect to such matters.

 

(g)          THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH
THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

(h)          Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Amendment, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(i)          By executing this Amendment, the Administrative Agent and the
Lenders constituting the Required Lenders hereby direct U.S. Bank National
Association in its various capacities to execute this Amendment in the form
presented to it.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: BDCA FUNDING I, LLC       By: BUSINESS DEVELOPMENT   CORPORATION
OF AMERICA, Member of   BDCA Funding I, LLC       By: /s/ Corinne D. Pankovcin  
Name: Corinne D. Pankovcin   Title: Chief Financial Officer

 

  BDCA Funding I, LLC   c/o Benefit Street Partners LLC   9 West 57th Street,
Suite 4920   New York, NY 10019   Attention: Chief Financial Officer   Facsimile
No: (866) 421- 6244   Confirmation No: (401) 277- 5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE SERVICER: BUSINESS DEVELOPMENT   CORPORATION OF AMERICA       By: /s/
Corinne D. Pankovcin   Name: Corinne D. Pankovcin   Title: Chief Financial
Officer

 

  Business Development Corporation of America   c/o Benefit Street Partners LLC
  9 West 57th Street, Suite 4920   New York, NY 10019   Attention: Chief
Financial Officer   Facsimile No: (844) 269-5089   Confirmation No: (401)
277-5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE SELLER: BUSINESS DEVELOPMENT   CORPORATION OF AMERICA       By: /s/ Corinne
D. Pankovcin   Name: Corinne D. Pankovcin   Title: Chief Financial Officer

 

  Business Development Corporation of America   c/o Benefit Street Partners LLC
  9 West 57th Street, Suite 4920   New York, NY 10019   Attention: Chief
Financial Officer   Facsimile No: (844) 269-5089   Confirmation No: (401)
277-5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE ADMINISTRATIVE AGENT: WELLS FARGO BANK, N.A.       By: /s/ Beale Pope  
Name: Beale Pope   Title: Director

 

  Wells Fargo Bank, National Association   Duke Energy Center   550 S. Tryon
Street, 5th Floor   MAC D1086-051   Charlotte, North Carolina 28202   Attention:
Corporate Debt Finance   Confirmation No: (704) 715-410-2496   All electronic
dissemination of Notices should be sent to scp.mmloans@wellsfargo.com

 

 

 

 

INSTITUTIONAL LENDER: WELLS FARGO BANK, N.A.       By: /s/ Beale Pope   Name:
Beale Pope   Title: Director

 

  Wells Fargo Bank, N.A.   Duke Energy Center   550 S. Tryon Street, 5th Floor  
MAC D1086-051   Charlotte, North Carolina 28202   Attention: Corporate Debt
Finance   Confirmation:  (704) 410-2496   All electronic dissemination of
Notices should be sent to scp.mmloans@wellsfargo.com and
cp.conduits@wellsfargo.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: TIAA, FSB       By: /s/ Martin O’Brien   Name: Martin
O’Brien   Title: Director

 

  TIAA, FSB   10000 Midlantic Drive, Suite 400E   Mount Laurel, NJ 08054  
Attention: John Dale   Facsimile No.: 201-770-4762   Confirmation No:
856-505-8163

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: ZB, N.A., DBA CALIFORNIA BANK &   TRUST       By: /s/
Christopher J. Edmonds   Name: Christopher J. Edmonds   Title: Executive Vice
President

 

  1900 Main Street, Suite 2000   Irvine, CA 92614   Attention: Chris Edmonds  
Facsimile: 949-862-7333   Email: Christopher.Edmonds@calbt.com   Confirmation
No: 949-251-7772

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: NBH BANK       By: /s/ Thomas J. Rohling   Name: Thomas J.
Rohling   Title: Managing Director

 

  NBH Bank   11111 W. 95th Street   Overland Park, KS 66214   Attention: Tom
Rohling   Confirmation No: 913-324-6185   Email: trohling@nbhbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: RAYMOND JAMES BANK, N.A.       By: /s/ Alexander L. Rody  
Name: Alexander L. Rody   Title: S.V.P.

 

  Raymond James Bank, N.A.   1033 Demonbreun Street, Suite 500   Nashville, TN
37203   Attention: Alexander L. Rody   Confirmation No: 615-645-6699   Email:
alex.rody@raymondjames.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: FIFTH THIRD BANK       By: /s. Andrew Cantillon   Name:
Andrew Cantillon   Title: Officer

 

  Fifth Third Bank   38 Fountain Square Plaza, MD 109046   Cincinnati, OH 45263
  Attention: Andrew Cantillon   Tel: (513) 534 3797   Facsimile No.: (513) 534
0319   Email: Andrew.Cantillon@53.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: sTIFEL BANK & TRUST       By: /s/ Timothy Hill   Name:
Timothy Hill   Title: Vice President

 

  Stifel Bank & Trust   501 N. Broadway, 10th Floor   St. Louis, MO 63102  
Attention: Tim Hill   Telephone: 314-342-8540   email: thill@stifelbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: CRESCOM BANK       By: /s/ Jeff A. Benjamin   Name: Jeff
A. Benjamin   Title: Executive Vice President

 

  CresCom Bank   1331 44th Avenue North, Suite 101   Myrtle Beach, SC 29577  
Attention: Jeff A. Benjamin   Telephone: 843-429-2498   email:
jbenjamin@haveanicebank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: CIT BANK, N.A.       By: /s/ Robert L. Klein   Name:
Robert L. Klein   Title: Director

 

  CIT Bank, N.A.   11 West 42nd Street, 13th Floor   New York, NY 10036  
Telephone: (212) 461-7766   Attention: Thomas Mullen   Email:
Thomas.Mullen@cit.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: ING Capital LLC       By: /s/ Patrick Frisch   Name:
Patrick Frisch   Title: Managing Director

 

  By: /s/ Dina Kook   Name: Dina Kook   Title: Vice President

 

  ING Capital LLC   1133 Avenue of the Americas   New York, NY 10036  
Attention: Iris Chen   Tel: (646) 424-6372   E-Mail: DL-NYCLoanClosers@ing.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

THE COLLATERAL AGENT: U.S. BANK NATIONAL ASSOCIATION       By: /s/ Stanley Wong
  Name: Stanley Wong   Title: Vice President

 

  U.S. Bank National Association     One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Stanley Wong, Vice President Facsimile No: (877) 218-6970  
Confirmation No: (617) 603-6709   Email: stanley.wong@usbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE ACCOUNT BANK: U.S. BANK NATIONAL ASSOCIATION       By: /s/ Stanley Wong  
Name: Stanley Wong   Title: Vice President

 

  U.S. Bank National Association     One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Stanley Wong, Vice President Facsimile No: (877) 218-6970  
Confirmation No: (617) 603-6709   Email: stanley.wong@usbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE COLLATERAL CUSTODIAN: U.S. BANK NATIONAL ASSOCIATION       By: /s/ Stanley
Wong   Name: Stanley Wong   Title: Vice President

 

  U.S. Bank National Association   1719 Range Way   Florence, South Carolina
29501   Attention: Steve Garrett   Facsimile No: (843) 673-0162   Confirmation
No: (843) 676-8901   Email: steven.garrett@usbank.com       With a copy to:    
  U.S. Bank National Association     One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Stanley Wong, Vice President Facsimile No: (877) 218-6970  
Confirmation No: (617) 603-6709   Email: stanley.wong@usbank.com

 

 

 



 

EXHIBIT A

 

 

 

 

EXECUTION COPY

(Conformed through Amendment No. 1314)

 



 

  

Up to U.S. $545,000,000600,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of July 24, 2012

 

Among

 

BDCA FUNDING I, LLC,

as the Borrower

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,

as the Servicer and the Seller

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

 

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY
HERETO,

as the Lenders

 

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,

as the Lender Agents

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as the Collateral Agent, Account Bank and Collateral Custodian

 



 

  

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I. DEFINITIONS 1       Section 1.01 Certain Defined Terms
1       Section 1.02 Other Terms 40       Section 1.03 Computation of Time
Periods 35       Section 1.04 Interpretation 35       ARTICLE II. THE FACILITY
36       Section 2.01 Variable Funding Note and Advances 36       Section 2.02
Procedure for Advances 37       Section 2.03 Determination of Yield 39      
Section 2.04 Remittance Procedures 39       Section 2.05 Instructions to the
Collateral Agent and the Account Bank 43       Section 2.06 Borrowing Base
Deficiency Payments 43       Section 2.07 Substitution and Sale of Loan Assets;
Affiliate Transactions 44       Section 2.08 Payments and Computations, Etc 48  
    Section 2.09 Non-Usage Fee 54       Section 2.10 Increased Costs; Capital
Adequacy 54       Section 2.11 Taxes 56       Section 2.12 Collateral Assignment
of Agreements 52       Section 2.13 Grant of a Security Interest 53      
Section 2.14 Evidence of Debt 53       Section 2.15 Survival of Representations
and Warranties 53       Section 2.16 Release of Loan Assets 54       Section
2.17 Treatment of Amounts Received by the Borrower 54       Section 2.18
Prepayment; Termination 54       Section 2.19 Extension of Reinvestment Period
55       Section 2.20 Collections and Allocations 55       Section 2.21
Reinvestment of Principal Collections 57       Section 2.22 Additional Lenders
57       ARTICLE III. CONDITIONS PRECEDENT 58       Section 3.01 Conditions
Precedent to Effectiveness 58

 

 i

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 11.09 Recourse Against Certain Parties 130       Section
11.10 Execution in Counterparts; Severability; Integration 132       Section
11.11 Consent to Jurisdiction; Service of Process 132       Section 11.12
Characterization of Conveyances Pursuant to the Purchase and Sale Agreement 132
      Section 11.13 Confidentiality 133       Section 11.14 Non-Confidentiality
of Tax Treatment 135       Section 11.15 Waiver of Set Off 135       Section
11.16 Headings and Exhibits 135       Section 11.17 Ratable Payments 135      
Section 11.18 Failure of Borrower or Servicer to Perform Certain Obligations 143
      Section 11.19 Power of Attorney 143       Section 11.20 Delivery of
Termination Statements, Releases, etc 143       Section 11.21 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 136       ARTICLE XII.
COLLATERAL CUSTODIAN 144       Section 12.01 Designation of Collateral Custodian
144       Section 12.02 Duties of Collateral Custodian 144       Section 12.03
Merger or Consolidation 139       Section 12.04 Collateral Custodian
Compensation 140       Section 12.05 Collateral Custodian Removal 140      
Section 12.06 Limitation on Liability 140       Section 12.07 Collateral
Custodian Resignation 141       Section 12.08 Release of Documents 142      
Section 12.09 Return of Required Loan Documents 142       Section 12.10 Access
to Certain Documentation and Information Regarding the Collateral Portfolio;
Audits of Servicer 143       Section 12.11 Collateral Custodian as Agent of
Collateral Agent 143

 

 iv

 



 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE I Conditions Precedent Documents SCHEDULE II Prior Names, Tradenames,
Fictitious Names and "Doing Business As" Names SCHEDULE III Eligibility Criteria
SCHEDULE IV Agreed-Upon Procedures for Independent Public Accountants SCHEDULE V
Loan Asset Schedule

 

EXHIBITS

 

EXHIBIT A Form of Approval Notice EXHIBIT B Form of Assignment of Mortgage
EXHIBIT C Form of Borrowing Base Certificate EXHIBIT D Form of Disbursement
Request EXHIBIT E Form of Joinder Supplement EXHIBIT F Form of Notice of
Borrowing EXHIBIT G Form of Notice of Reduction (Reduction of Advances
Outstanding) EXHIBIT H [Reserved] EXHIBIT I Form of Variable Funding Note
EXHIBIT J Form of Notice of Lien Release Dividend and Request for Consent
EXHIBIT K Form of Certificate of Closing Attorneys EXHIBIT L Form of Servicing
Report EXHIBIT M Form of Servicer's Certificate (Servicing Report) EXHIBIT N
Form of Release of Required Loan Documents EXHIBIT O Form of Transferee Letter
EXHIBIT P Form of Power of Attorney for Servicer EXHIBIT Q Form of Power of
Attorney for Borrower EXHIBIT R Form of Servicer's Certificate (Loan Asset
Register)

 

ANNEXES

ANNEX A Commitments

 

 v

 

 

This LOAN AND SERVICING AGREEMENT is made as of July 24, 2012, among:

 

(1)       BDCA FUNDING I, LLC, a Delaware limited liability company (together
with its successors and assigns in such capacity, the "Borrower");

 

(2)       BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a Maryland corporation,
as the Servicer (as defined herein) and the Seller (as defined herein);

 

(3)       EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO, as a
Conduit Lender;

 

(4)       EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO, as
an Institutional Lender;

 

(5)       EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO, as a Lender
Agent;

 

(6)       WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
"Administrative Agent"); and

 

(7)       U.S. BANK NATIONAL ASSOCIATION, as the Collateral Agent (together with
its successors and assigns in such capacity, the "Collateral Agent"), the
Account Bank (as defined herein) and the Collateral Custodian (together with its
successors and assigns in such capacity, the "Collateral Custodian").

 

PRELIMINARY STATEMENT

 

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Borrowing
Base. The proceeds of the Advances will be used to finance the Borrower's
purchase, on a "true sale" basis, of Eligible Loan Assets from the Seller,
approved by the Administrative Agent, pursuant to the Purchase and Sale
Agreement between the Borrower and the Seller. Accordingly, the parties agree as
follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01          Certain Defined Terms.

 

(a)       Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.01.

 

(b)       As used in this Agreement and the exhibits and schedules thereto (each
of which is hereby incorporated herein and made a part hereof), the following
terms shall have the

 



 

 



 

following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

 

"1940 Act" means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

 

"Account Bank" means U.S. Bank National Association, in its capacity as the
"Account Bank" pursuant to the Collection Account Agreement.

 

"Action" has the meaning assigned to that term in Section 8.03.

 

"Additional Amount" has the meaning assigned to that term in Section 2.11(a).

 

"Adjusted Borrowing Value" means for any Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Loan Asset at such time, (ii) the Assigned Value of such Loan Asset on the
date of its acquisition multiplied by the Outstanding Balance of such Loan Asset
at such time and (iii) the Assigned Value of such Loan Asset at such time
multiplied by the Outstanding Balance of such Loan Asset at such time; provided
that, the parties hereby agree that the Adjusted Borrowing Value of any Loan
Asset that is no longer an Eligible Loan Asset shall be zero; provided further
that (a) no accrued or PIK Interest shall be included in the Outstanding Balance
of any Eligible Loan Asset and (b) the aggregate Adjusted Borrowing Value for
all Eligible Loan Assets (x) with respect to each of the three largest
ObligorsObligor and its Affiliates shall not exceed $35,000,000, (y) with
respect to the second largest Obligor and its Affiliates shall not exceed
$32,500,000 and (z) for any other single Obligor and its Affiliates shall not
exceed $27,500,00030,000,000 (for the avoidance of doubt, companies owned by the
same private equity sponsor shall not be considered "Affiliates" for purposes of
this definition).

 

"Administrative Agent" means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lender Agents, together with its
successors and assigns, including any successor appointed pursuant to Article
IX.

 

"Advance" means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

 

"Advance Date" means, with respect to any Advance, the date on which such
Advance is made.

 

"Advances Outstanding" means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lenders to repay the principal amounts of
Advances outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

 -2- 

 

 

[tv516519_ex10-1img1.jpg]

 

"Assignment of Mortgage" means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form sufficient under the laws of the
jurisdiction wherein the related mortgaged property is located to effect the
assignment of the Mortgage to the Collateral Agent, which assignment, notice of
transfer or equivalent instrument may be in the form of one or more blanket
assignments covering the Loan Assets secured by mortgaged properties located in
the same jurisdiction, if permitted by Applicable Law, substantially in the form
of Exhibit B.

 

"Available Collections" means, all cash collections and other cash proceeds with
respect to any Loan Asset, including, without limitation, all Principal
Collections, all Interest Collections, all proceeds of any sale or disposition
with respect to such Loan Asset, cash proceeds or other funds received by the
Borrower or the Servicer with respect to any Underlying Collateral (including
from any guarantors), all other amounts on deposit in the Collection Account
from time to time, and all proceeds of Permitted Investments with respect to the
Collection Account.

 

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

"Bail-In Legislation" means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

"Bankruptcy Code" means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

"Bankruptcy Event" shall be deemed to have occurred with respect to a Person if
either:

 

 -7- 

 

 

(i)       a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any Bankruptcy Laws, and such case or proceeding shall continue
undismissed or unstayed and in effect for a period of 60 consecutive days; or an
order for relief in respect of such Person shall be entered in an involuntary
case under the Bankruptcy Code or other Bankruptcy Laws; or

 

(ii)       such Person shall commence a voluntary case or other proceeding under
any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors or members shall vote to implement any of the
foregoing.

 

"Bankruptcy Laws" means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

"Bankruptcy Proceeding" means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

"Base Rate" means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%,
provided, that if the Base Rate is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

"BDCA" means Business Development Corporation of America, a Maryland
corporation. 5.04(a).

 

"BDCA Affiliate Merger Transaction" has the meaning specified in Section "BDCA
Competitor" means any specialty finance company which derives substantially all
of its revenue from lending to and providing investment in middle market
companies.

 

"BDCA Merger Party" shall mean any Person that (a) is an Affiliate of BDCA
(other than the Borrower) on the Original Closing Date or (b) becomes an
Affiliate of BDCA after the Original Closing Date and was either (i) a newly
formed Person which (x) has not entered into any merger, consolidation or
acquisition prior to the applicable BDCA Affiliate Merger Transaction and (y)
since its inception has been an Affiliate of BDCA or (ii) an existing Person
when it became an Affiliate of BDCA but, immediately prior to such BDCA
Affiliate Merger Transaction, had been an Affiliate of BDCA for at least two
years.

 

 -8- 

 

 

"Conduit Lender" means each commercial paper conduit as may from time to time
become a Lender hereunder by executing and delivering a Joinder Supplement to
the Administrative Agent and the Borrower as contemplated by Section 2.22.

 

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

"Cut-Off Date" means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder.

 

"Defaulting Lender": means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender's determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (ii) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits or is
obligated to extend credit (unless such writing or public statement relates to
such Lender's obligation to fund a Loan hereunder and states that such position
is based on such Lender's determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied) or (iv) has, (iv) has, or has a direct or indirect parent company
that has, other than via an Undisclosed Administration, become or is insolvent
or has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (v) is otherwise subject
to a Bail-in Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of (i) the ownership or acquisition of any equity interest in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority or (ii) if such Lender or its direct or indirect parent company is
solvent, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian, or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed, in each case so
long as such ownership interest or appointment (as applicable) does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

"Designated Loan" means any Loan Asset designated as such by the Administrative
Agent, in its sole discretion, at the time of approval of such Loan Asset.

 

 -13- 

 

 

"Determination Date" means, with respect to each Payment Date, the fifth
Business Day of the month in which such Payment Date occurs.

 

"Disbursement Request" means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit D in connection with a disbursement request from the Principal
Collection Account in accordance with Section 2.21.

 

"EBITDA" means, with respect to any period and any Loan Asset, the meaning of
"EBITDA," "Adjusted EBITDA" or any comparable definition in the Loan Agreement
for each such Loan Asset (together with all add-backs and exclusions as
designated in such Loan Agreement), and in any case that "EBITDA," "Adjusted
EBITDA" or such comparable definition is not defined in such Loan Agreement, an
amount, for the principal obligor on such Loan Asset and any of its parents or
Subsidiaries that are obligated pursuant to the Loan Agreement for such Loan
Asset (determined on a consolidated basis without duplication in accordance with
GAAP) equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the
Administrative Agent mutually deem to be appropriate.

 

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

"Eleventh Amendment Closing Date" means May 9, 2018.

 

"Eligible Loan Asset" means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

 

"Environmental Laws" means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. §

 



 -14- 

 

 

331 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.),
the Environmental Protection Agency's regulations relating to underground
storage tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), and the rules and regulations thereunder,
each as amended or supplemented from time to time.

 

"Equity Security" means (i) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (ii) any security
purchased as part of a "unit" with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as a Loan Asset but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as a Loan
Asset, for so long as such obligation fails to satisfy such requirements.

 

"Equityholder" means BDCA, which will own the entire equity interest in the
Borrower, with such equity holdings to be evidenced by membership interests. The
Equityholder shall provide the Minimum Equity Amount to the Borrower by way of a
capital contribution to the Borrower.

 

"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

"ERISA Affiliate" means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.

 

"EU Bail-In Legislation Schedule" means the document described as such and
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

"Eurodollar Disruption Event" means the occurrence of any of the following: (a)
any Lender shall have notified the Administrative Agent of a determination by
such Lender or any of its assignees or participants that it would be contrary to
law or to the directive of any central bank or other Governmental Authority
(whether or not having the force of law) to obtain United States dollars in the
London interbank market to fund any Advance, (b) any Lender shall have notified
the Administrative Agent of the inability, for any reason, of such Lender or any
of its respective assignees or participants to determine LIBOR, (c) and Lender
shall have notified the Administrative Agent of a determination by such Lender
or any of its respective assignees or participants that the rate at which
deposits of United States dollars are being offered to such Lender or any of its
respective assignees or participants in the London interbank market does not
accurately reflect the cost to the Lender or its assignee or participant of
making, funding or maintaining any Advance or (d) any Lender shall have notified
the Administrative Agent of the

 

 -15- 

 

 

"FDIC" means the Federal Deposit Insurance Corporation, and any successor
thereto.

 

"Federal Funds Rate" means, for any period, a fluctuating interest per annum
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

 

"Fees" means (i) the Non-Usage Fee and (ii) the fees payable to each Lender or
Lender Agent pursuant to the terms of any Lender Fee Letter.

 

"Financial Asset" has the meaning specified in Section 8-102(a)(9) of the UCC.

 

"Financial Sponsor" means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

"First Out Attachment Ratio" means, with respect to any Eligible Loan Asset, as
of any date of determination, an amount equal to the Net Senior Leverage Ratio
with respect to all or any portion of such Eligible Loan Asset that constitutes
first lien senior secured Indebtedness that is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the Obligor in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings (excluding any first lien last-out Indebtedness within the capital
structure).

 

"Fixed Rate Loan Asset" means a Loan Asset other than a Floating Rate Loan

Asset.

 

"Floating Rate Loan Asset" means a Loan Asset under which the interest rate
payable by the Obligor thereof is based on a prime rate or the London Interbank
Offered Rate, plus some specified interest percentage in addition thereto, and
which provides that such interest rate will reset immediately upon any change in
the related prime rate or the London Interbank Offered Rate.

 

"Fourteenth Amendment Closing Date" means March 15, 2019.

 

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States.

 

"Governmental Authority" means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative,

 



 -17- 

 

 

judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over such Person including any
supra-national bodies (such as the European Union or the European Central Bank).

 

"Hazardous Materials" means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being "in inventory," "usable work
in process" or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

"IFRS" means International Financial Reporting Standards developed by the
International Accounting Standards Board.

 

"Indebtedness" means:

 

(i)       with respect to any Obligor under any Loan Asset, for the purposes of
the definition of the Interest Coverage Ratio, the Net Senior Leverage Ratio and
the Net Leverage Ratio, the meaning of "Indebtedness" or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
"Indebtedness" or such comparable definition is not defined in such Loan
Agreement, without duplication, (a) all obligations of such entity for borrowed
money or with respect to deposits or advances of any kind, (b) all obligations
of such entity evidenced by bonds, debentures, notes or similar instruments, (c)
all obligations of such entity under conditional sale or other title retention
agreements relating to property acquired by such entity, (d) all obligations of
such entity in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (e) all indebtedness of others secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such entity, whether or not the
indebtedness secured thereby has been assumed, (f) all guarantees by such entity
of indebtedness of others, (g) all Capital Lease Obligations of such entity, (h)
all obligations, contingent or otherwise, of such entity as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such entity in respect of bankers' acceptances; and

 

(ii)       for all other purposes, with respect to any Person at any date, (a)
all indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type, (b)
all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in

 

 -18- 

 

 

(a)       reduces or forgives any or all of the principal amount due under such
Loan Asset;

 

(b)       delays or extends the maturity date for such Loan Asset;

 

(c)       waives one or more interest payments, permits any interest due in cash
to be deferred or capitalized and added to the principal amount of such Loan
Asset (other than any deferral or capitalization already allowed by the terms of
the Loan Agreement of any PIK Loan Asset) or reduces the amount of interest due
when the Interest Coverage Ratio under such Loan Agreement is less than 150%
(prior to giving effect to such reduction in interest expense);

 

(d)       contractually or structurally subordinates such Loan Asset by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Obligor or the granting of Liens
(other than Permitted Liens) on any of the Underlying Collateral securing such
Loan Asset;

 

(e)       substitutes, alters or releases the Underlying Collateral securing
such Loan Asset and any such substitution, alteration or release, as determined
in the reasonable discretion of the Administrative Agent, materially and
adversely affects the value of such Loan Asset, provided, that the foregoing
shall not apply to any release in conjunction with a relatively contemporaneous
disposition by the Obligor accompanied by a mandatory reinvestment of net
proceeds or mandatory repayment of the applicable loan facility with the net
proceeds; or

 

(f)       amends, waives, forbears, supplements or otherwise modifies (i) the
meaning of "Net Leverage Ratio," "Net Senior Leverage Ratio," "Interest Coverage
Ratio" or "Permitted Liens" or any respective comparable definitions in the Loan
Agreement for such Loan Asset or (ii) any term or provision of such Loan
Agreement referenced in or utilized in the calculation of the "Net Leverage
Ratio," "Net Senior Leverage Ratio," "Interest Coverage Ratio" or "Permitted
Liens" or any respective comparable definitions for such Loan Asset, in either
case in a manner that, in the reasonable judgment of the Administrative Agent,
is materially adverse to the Secured Parties; provided that in connection with
any Revenue Recognition Implementation or any Operating Lease Implementation,
the Administrative Agent may waive any Material Modification resulting from such
implementation pursuant to this clause (f).

 

"Maximum Facility Amount" means the aggregate Commitments as then in effect,
which amount shall not exceed $545,000,000600,000,000; provided that at all
times after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

"Minimum Equity Amount" means $125,000,000.150,000,000.

 

"Monthly Reporting Date" means the date that is two Business Days prior to the
15th day of each calendar month or, if such day is not a Business Day, the next
succeeding Business Day, commencing in September 2012.

 

"Moody's" means Moody's Investors Service, Inc. (or its successors in interest).

 

 -24- 

 

 

"Transferee Letter" has the meaning assigned to that term in Section 11.04(a).

 

"UCC" means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

"Underlying Collateral" means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

"Undisclosed Administration" means, in relation to a Lender or its direct or
indirect parent company that, in each case, is solvent, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee,
custodian, or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender or such parent
company is subject to home jurisdiction, if applicable law requires that such
appointment not be disclosed."

 

"United States" means the United States of America.

 

"Unmatured Event of Default" means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

"Unrestricted Cash" the meaning of "Unrestricted Cash" or any comparable
definition in the Loan Agreements for each Loan Asset, and in any case that
"Unrestricted Cash" or such comparable definition is not defined in such Loan
Agreement, all cash available for use for general corporate purposes and not
held in any reserve account or legally or contractually restricted for any
particular purposes or subject to any lien (other than blanket liens permitted
under or granted in accordance with such Loan Agreement).

 

"Unused Portion" has the meaning assigned to that term in Section 2.09(a).

 

"U.S. Bank" means U.S. Bank National Association.

 

"U.S. Bank Fee Letter" means the U.S. Bank Fee Letter, dated as of the Original
Closing Date, between the Collateral Agent, the Collateral Custodian, the
Account Bank and the Borrower, as such letter may be amended, modified,
supplemented, restated or replaced from time to time.

 

"Value Adjustment Event" means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

(i)       (A) The Interest Coverage Ratio for any Relevant Test Period with
respect to such Loan Asset is (I) less than 85% of the Interest Coverage Ratio
with respect to such Loan Asset as calculated on the applicable Cut-Off Date and
(II) less than 1.50x or (B)(x) with respect to Broadly Syndicated Loans, Large
Middle Market Loans and Traditional Middle Market Loans, the Net Senior Leverage
Ratio for any Relevant Test Period of the related Obligor with respect to such
Loan Asset (I) is more than 0.50x higher than such Net Senior Leverage Ratio as

 

 -38- 

 

 

"Warranty Loan Asset" means any Loan Asset that fails to satisfy any criteria of
the definition of Eligible Loan Asset as of the Cut-Off Date for such Loan Asset
or a Loan Asset with respect to which a Warranty Event has occurred.

 

"Wells Fargo" shall mean Wells Fargo Bank, N.A., and its successors and assigns.

 

"Write-Down and Conversion Powers" means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

"Yield" means with respect to any Remittance Period, the sum for each day in
such Remittance Period determined in accordance with the following formula:

 

YR x L

D

 

where: YR = the Yield Rate applicable on such day;           L = the Advances
Outstanding on such day; and           D = 360 or, to the extent the Yield Rate
is the Base Rate, 365 or 366 days, as applicable;

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

 

"Yield Rate" means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date plus the Applicable Spread; provided that if any
Lender Agent shall have notified the Administrative Agent that a Eurodollar
Disruption Event has occurred, the Yield Rate shall be equal to the Base Rate
plus the Applicable Spread until such Lender Agent shall have notified the
Administrative Agent that such Eurodollar Disruption Event has ceased, at which
time the Yield Rate shall again be equal to LIBOR for such date plus the
Applicable Spread. For the avoidance of doubt, the Yield Rate will be calculated
by application of the sum of LIBOR and the Applicable Spread to the Advances
Outstanding on the basis of a 360-day year and the actual number of days in the
applicable interest accrual period and shall be payable on each Payment Date.

 

SECTION 1.02          Other Terms. All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 



 -40- 

 

 

calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable.

 

(b)       Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.

 

(c)       If any Advance requested by the Borrower and approved by the Lender
Agents and the Administrative Agent pursuant to Section 2.02 is not for any
reason whatsoever, except as a result of the gross negligence or willful
misconduct of, or failure to fund such Advance on the part of, the Lenders (as
determined by the final order of a court of competent jurisdiction), the
Administrative Agent or an Affiliate thereof, made or effectuated, as the case
may be, on the date specified therefor, the Borrower shall indemnify such Lender
against any loss, cost or expense incurred by such Lender related thereto (other
than any such loss, cost or expense solely due to the gross negligence or
willful misconduct (as determined by the final order of a court of competent
jurisdiction) or failure to fund such Advance on the part of the Lenders, the
Administrative Agent or an Affiliate thereof), including, without limitation,
any loss (including cost of funds and reasonable out-of-pocket expenses), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund Advances or maintain the Advances.
Any such Lender shall provide to the Borrower documentation setting forth the
amounts of any loss, cost or expense referred to in the previous sentence, such
documentation to be conclusive absent manifest error.

 

SECTION 2.09          Non-Usage Fee.

 

The Borrower shall pay, in accordance with Section 2.04, pro rata to each Lender
(either directly or through the applicable Lender Agent), a non-usage fee (the
"Non-Usage Fee") payable in arrears for each Remittance Period, equal to the sum
of the products for each day during such Remittance Period of (i) one divided by
360, (ii) the applicable Non-Usage Fee Rate (as defined below) and (iii) the
aggregate Commitments minus the Advances Outstanding on such day (such amount,
the "Unused Portion"). The Non-Usage Fee Rate (the "Non-Usage Fee Rate") shall
be, from and after the Ninth Amendment Closing Date, (x) 0.50% on any Unused
Portion up to or equal to an amount equal to 25% of the Maximum Facility Amount
and (y) 2.00% on any Unused Portion in excess of such amount equal to 25% of the
Maximum Facility Amount; provided that for the three months from and after the
Fourteenth Amendment Closing Date, the Non-Usage Fee Rate shall be 0.50% on any
Unused Portion.

 

SECTION 2.10          Increased Costs; Capital Adequacy.

 

(a)       If, due to either (i) the introduction of or any change following the
Original Closing Date (including, without limitation, any change by way of
imposition or increase of reserve requirements) in or in the interpretation,
administration or application following the date hereof of any Applicable Law
(including, without limitation, any Applicable Law resulting in any interest
payments paid to any Lender under this Agreement being subject to any Tax,
except for Excluded Taxes), in each case, whether foreign or domestic or (ii)
the

 



 -54- 

 

 

compliance with any guideline or request following the date hereof from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to the Administrative Agent, any
Lender, any Lender Agent, any Liquidity Bank or any Affiliate, participant,
successor or assign thereof (each of which shall be an "Affected Party") of
agreeing to make or making, funding or maintaining any Advance (or any reduction
of the amount of any payment (whether of principal, interest, fee, compensation
or otherwise) to any Affected Party hereunder), as the case may be, or there
shall be any reduction in the amount of any sum received or receivable by an
Affected Party under this Agreement, under any other Transaction Document or any
Liquidity Agreement, the Borrower shall, from time to time, after written demand
by the Administrative Agent (which demand shall be accompanied by a statement
setting forth in reasonable detail the basis for such demand), on behalf of such
Affected Party, pay to the Administrative Agent, on behalf of such Affected
Party, additional amounts sufficient to compensate such Affected Party for such
increased costs or reduced payments within 10 days after such demand; provided,
that the amounts payable under this Section 2.10 shall be without duplication of
amounts payable under Section 2.11 and shall not include any Excluded Taxes.

 

(b)       If either (i) the introduction of or any change following the date
hereof in or in the interpretation, administration or application following the
date hereof of any Applicable Law or (ii) the compliance by any Affected Party
with any law, guideline, rule, regulation, directive or request following the
date hereof, from any central bank, any Governmental Authority or agency,
including, without limitation, compliance by an Affected Party with any request
or directive regarding liquidity and capital adequacy, has or would have the
effect of reducing the rate of return on the capital of any Affected Party, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy), by an amount deemed by such Affected Party to be material,
then, from time to time, after demand by such Affected Party (which demand shall
be accompanied by a statement setting forth in reasonable detail the basis for
such demand), the Borrower shall pay the Administrative Agent on behalf of such
Affected Party such additional amounts as will compensate such Affected Party
for such reduction. For the avoidance of doubt, any increase in cost and/or
reduction in Yield with respect to any Affected Party caused by regulatory
capital allocation adjustments due to FAS 166, 167 and subsequent statements and
interpretations shall constitute a circumstance on which such Affected Party may
base a claim for reimbursement under this Section 2.10.

 

(c)       If as a result of any event or circumstance similar to those described
in clause (a) or (b) of this Section 2.10, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.

 

(d)       In determining any amount provided for in this Section 2.10, the
Affected Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on

 



 -55- 

 

 

behalf of any Affected Party making a claim under this Section 2.10, shall
submit to the Borrower a certificate setting forth in reasonable detail the
basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent manifest error, provided however that no
Affected Party shall be requested to disclose confidential or price sensitive
information or any other information, to the extent prohibited by law.

 

(e)       Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of such
Affected Party's right to demand or receive such compensation.

 

(f)       If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.10, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.18(b) but without the payment of any Make-Whole Premium); provided,
that such option to terminate shall in no event relieve the Borrower of paying
any amounts owing pursuant to this Section 2.10 in accordance with the terms
hereof.

 

(g)       Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all rules and regulations
promulgated thereunder or issued in connection therewith and (ii) any law,
request, rule, guideline or directive promulgated by the Bank of International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III shall, in each case, be deemed to have been
introduced after the Original Closing Date, thereby constituting a change for
which a claim for increased costs or additional amounts may be made hereunder
with respect to the Affected Parties, regardless of the date enacted, adopted or
issued.

 

SECTION 2.11          Taxes.

 

(a)       All payments made by an Obligor in respect of a Loan Asset and
allpayments made by the Borrower, including any allocations or distributions to
the Equityholder, or made by the Servicer on behalf of the Borrower under this
Agreement will be made free and clear of and without deduction or withholding
for or on account of any Taxes. If any Taxes are required to be withheld from
any amounts payable to any Indemnified Party, then the amount payable to such
Person will be increased (the amount of such increase, the "Additional Amount")
such that every net payment made under this Agreement after withholding for or
on account of any Taxes (including, without limitation, any Taxes on such
increase) is not less than the amount that would have been paid had no such
deduction or withholding been made. The foregoing obligation to pay Additional
Amounts with respect to payments required to be made by the Borrower or Servicer
under this Agreement will not, however, apply with respect to Taxes imposed on
or measured by net income or franchise Taxes imposed on any Indemnified Party by
a taxing jurisdiction in which any such Person is organized, conducts business
or is paying Taxes (as the case may be) ("Excluded Taxes").

 

(b)       The Borrower will indemnify, from funds available to it pursuant to
Section 2.04 (and to the extent the funds available for indemnification provided
by the Borrower is insufficient the Servicer, on behalf of the Borrower, will
indemnify) each Indemnified Party

 



 -56- 

 

 

Agent so resigning and one copy to the successor collateral agent or collateral
agents, together with a copy to the Borrower, Servicer and Collateral Custodian.
If no successor collateral agent shall have been appointed and an instrument of
acceptance by a successor Collateral Agent shall not have been delivered to the
Collateral Agent within 45 days after the giving of such notice of resignation,
the resigning Collateral Agent may petition any court of competent jurisdiction
for the appointment of a successor Collateral Agent. Notwithstanding anything
herein to the contrary, the Collateral Agent may not resign prior to a successor
Collateral Agent being appointed.

 

ARTICLE XI.

 

MISCELLANEOUS

 

SECTION 11.01          Amendments and Waivers.

 

(a)       (i) No amendment or modification of any provision of this Agreement
shall be effective without the written agreement of the Borrower, the Servicer,
the Required Lenders, the Administrative Agent and, solely if such amendment or
modification would adversely affect the rights and obligations of the Collateral
Agent, the Account Bank or the Collateral Custodian, the written agreement of
the Collateral Agent, the Account Bank or the Collateral Custodian, as
applicable and, solely if such amendment or modification would increase the
Commitment of any Lender, the written consent of each such Lender, and (ii) no
termination or waiver of any provision of this Agreement or consent to any
departure therefrom by the Borrower or the Servicer shall be effective without
the written concurrence of the Administrative Agent and the Required Lenders.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

(b)      Notwithstanding the provisions of Section 11.01(a), the written consent
of all of the Lenders shall be required for any amendment, modification or
waiver (i) reducing any outstanding Advances, or the Yield thereon, (ii)
postponing any date for any payment of any Advance, or the Yield thereon, (iii)
modifying the provisions of Section 2.04, (iv) modifying the provisions of
Section 2.22, (v) modifying the provisions of this Section 11.01, (vi) extending
the Stated Maturity Date or clause (i) of the definition of "Reinvestment
Period," (vii) modifying the definition of "Applicable Percentage," "Borrowing
Base," (or any defined terms used in the definition thereof to the extent that
any such modification shall result in more credit being made available to the
Borrower), "Events of Default," "Pro Rata Share," "Required Lender," "Servicer
Termination Event" or "Supermajority Lenders" or (viii) releasing all or
substantially all of the Collateral Portfolio or permitting the Lien of the
Collateral Agent to be subordinated to any other Lien (other than Permitted
Liens).

 

SECTION 11.02          Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail) and faxed, e-mailed
or delivered, to each party hereto, at its address set forth under its name on
the signature pages hereto or at such other address as shall be designated by
such party in a written notice to the other parties hereto. Notices and other
communications sent to an e-mail address or fax number shall be deemed received
upon the sender's receipt of an acknowledgement from the intended recipient
(such as by the "return

 

 -134- 

 

 

If any Lender, whether by setoff or otherwise, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it (other than pursuant to Breakage
Fees, Section 2.10 or 2.11) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, that, if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.

 

SECTION 11.18          Failure of Borrowr or Servicer to Perform Certain
Obligations.

 

If the Borrower or the Servicer, as applicable, fails to perform any of its
agreements or obligations under Section 5.01(t), 5.02(r) or 5.03(e), the
Administrative Agent may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by the
Borrower or the Servicer (on behalf of the Borrower), as applicable, upon the
Administrative Agent's demand therefor.

 

SECTION 11.19          Power of Attorney. The Borrower irrevocably authorizes
the Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file financing
statements necessary or desirable in the Administrative Agent's sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral Portfolio as a financing statement in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Secured Parties in the Collateral Portfolio. This appointment
is coupled with an interest and is irrevocable.

 

SECTION 11.20          Delivery of Termination Statements, Releases, etc. Upon
payment in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Administrative Agent and the Collateral Agent shall deliver to the Borrower
termination statements, reconveyances, releases and other documents necessary or
appropriate to evidence the termination of the Pledge and other Liens securing
the Obligations, all at the expense of the Borrower.

 

SECTION 11.21          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Transaction Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Transaction

 



 -143- 

 

 

Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

 

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion powers of any EEA Resolution Authority.

 

ARTICLE XII.

 

COLLATERAL CUSTODIAN

 

SECTION 12.01          Designation of Collateral Custodian.

 

(a)       Initial Collateral Custodian. The role of Collateral Custodian with
respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 12.01. Each of the Borrower, the Lender Agents and the
Administrative Agent hereby designate and appoint the Collateral Custodian to
act as its agent and hereby authorizes the Collateral Custodian to take such
actions on its behalf and to exercise such powers and perform such duties as are
expressly granted to the Collateral Custodian by this Agreement. The Collateral
Custodian hereby accepts such agency appointment to act as Collateral Custodian
pursuant to the terms of this Agreement, until its resignation or removal as
Collateral Custodian pursuant to the terms hereof.

 

(b)       Successor Collateral Custodian. Upon the Collateral Custodian's
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 12.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

 

SECTION 12.02          Duties of Collateral Custodian.

 

(a)                Appointment. The Borrower, the Lender Agents and the
Administrative Agent each hereby appoints U.S. Bank to act as Collateral
Custodian, for the benefit of the

 

 -144- 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: BDCA FUNDING I, LLC       By: BUSINESS DEVELOPMENT   CORPORATION
OF AMERICA, Member of   BDCA Funding I, LLC

 

  By:       Name: Corinne D. Pankovcin     Title: Chief Financial Officer

 

  BDCA Funding I, LLC   c/o Benefit Street Partners LLC   9 West 57th Street,
Suite 4920   New York, NY 10019   Attention: Chief Financial Officer   Facsimile
No: (866) 421- 6244   Confirmation No: (401) 277- 5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

BDCA Funding I, LLC

 

Loan and Servicing Agreement

 

 

 

 

INSTITUTIONAL LENDER: WELLS FARGO BANK, N.A.

 

  By:       Name:     Title:

 

  Wells Fargo Bank, N.A. Duke Energy Center  

550 S. Tryon Street, 5th Floor

MAC D1086-051

 

Charlotte, North Carolina 28202

Attention: Corporate Debt Finance

Confirmation: (704) 410-2496

  All electronic dissemination of Notices should be sent to
scp.mmloans@wellsfargo.com and cp.conduits@wellsfargo.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

BDCA Funding I, LLC

 

Loan and Servicing Agreement

 

 

 

 

INSTITUTIONAL LENDER: TIAA, FSB

 

  By:       Name:     Title:

 

  TIAA, FSB  

10000 Midlantic Drive, Suite 400E

Mount Laurel, NJ 08054

Attention: John Dale

  Facsimile No.: 201-770-4762   Confirmation No: 856-505-8163

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

BDCA Funding I, LLC

 

Loan and Servicing Agreement

 

 

 

 

INSTITUTIONAL LENDER: ZB, N.A., DBA CALIFORNIA BANK &   TRUST

 

  By:       Name:     Title:

 

  1900 Main Street, Suite 2000  

Irvine, CA 92614

Attention: Chris Edmonds

Facsimile: 949-862-7333

 

Email: Christopher.Edmonds@calbt.com

Confirmation No: 949-251-7772

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

BDCA Funding I, LLC

 

Loan and Servicing Agreement

 

 

 

 

INSTITUTIONAL LENDER: NBH BANK

 

  By:       Name:     Title:

 

  NBH Bank  

11111 W. 95th Street

Overland Park, KS 66214

Attention: Tom Rohling

 

Confirmation No: 913-324-6185

Email: trohling@nbhbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: RAYMOND JAMES BANK, N.A.

 

  By:       Name:     Title:

 

  Raymond James Bank, N.A.   1033 Demonbreun Street, Suite 500  

Nashville, TN 37203

Attention: Alexander L. Rody

 

Confirmation No: 615-645-6699

Email: alex.rody@raymondjames.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: FIFTH THIRD BANK

 

  By:       Name:     Title:

 

  Fifth Third Bank   38 Fountain Square Plaza, MD 109046  

Cincinnati, OH 45263

Attention: Andrew Cantillon

Tel: (513) 534 3797

 

Facsimile No.: (513) 534 0319

Email: Andrew.Cantillon@53.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: CRESCOM BANK

 

  By:       Name:     Title:

 

  CresCom Bank  

1331 44th Avenue North, Suite 101

Myrtle Beach, SC 29577

 

Attention: Jeff A. Benjamin

Telephone: 843-429-2498

  email: jbenjamin@haveanicebank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: CIT BANK, N.A.

 

  By:       Name:     Title:

 

  CIT Bank, N.A.  

11 West 42nd Street, 13th Floor

New York, NY 10036

Telephone: (212) 461-7766

Attention: Thomas Mullen

Email: Thomas.Mullen@cit.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: ING CAPITAL LLC

 

  By:       Name:     Title:

 

  ING Capital LLC  

1133 Avenue of the Americas

New York, NY 10036

Attention: Iris Chen

  Tel: (646) 424-6372   E-Mail: DL-NYCLoanClosers@ing.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

Conformed through Amendment No.1314

 

SCHEDULE I

 

CONDITIONS PRECEDENT DOCUMENTS

 

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Administrative Agent and the Lender Agents prior to the
effectiveness of the Agreement:

 

(a)       A copy of this Agreement duly executed by each of the parties hereto;

 

(b)       A certificate of the Secretary, Assistant Secretary or managing
member, as applicable, of each of the Borrower and BDCA, dated the date of this
Agreement, certifying (i) the names and true signatures of the incumbent
officers of such Person authorized to sign on behalf of such Person the
Transaction Documents to which it is a party (on which certificate the
Administrative Agent, the Lenders and the Lender Agents may conclusively rely
until such time as the Administrative Agent and the Lender Agents shall receive
from the Borrower or BDCA, as applicable, a revised certificate meeting the
requirements of this paragraph (b)(i)), (ii) that the copy of the certificate of
formation or articles of incorporation of such Person, as applicable, is a
complete and correct copy and that such certificate of formation or articles of
incorporation have not been amended, modified or supplemented and are in full
force and effect, (iii) that the copy of the limited liability company agreement
or by-laws, as applicable, of such Person are a complete and correct copy, and
that such limited liability company agreement or by-laws have not been amended,
modified or supplemented and are in full force and effect, and (iv) the
resolutions of the board of directors of such Person approving and authorizing
the execution, delivery and performance by such Person of the Transaction
Documents to which it is a party;

 

(c)       A good standing certificate, dated as of a recent date for each of the
Borrower and BDCA, issued by the Secretary of State of such Person’s State of
formation or organization, as applicable;

 

(d)       Duly executed Powers of Attorney from the Borrower and BDCA;

 

(e)       Duly executed Variable Funding Note;

 

(f)       Financing statements (the "Facility Financing Statements") describing
the Collateral Portfolio, and (i) naming the Borrower as debtor and the
Collateral Agent, on behalf of the Secured Parties, as secured party, (ii)
naming the Seller as debtor, the Borrower as assignor and the Collateral Agent,
on behalf of the Secured Parties, as secured party/total assignee and (iii)
other, similar instruments or documents, as may be necessary or, in the opinion
of the Administrative Agent, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the Collateral Agent’s, on behalf
of the Secured Parties, interests in all of the Collateral Portfolio;

 

(g)       Financing statements, if any, necessary to release all security
interests and other rights of any Person in the Collateral Portfolio previously
granted by the Seller;

 

 Sch. I-1 

 

 

SCHEDULE III

 

ELIGIBILITY CRITERIA

 

The representations and warranties set forth in this Schedule III are made by
the Borrower and the Servicer under the Agreement and the Seller under the
Purchase and Sale Agreement, with respect to all Loan Assets which are
designated as being Eligible Loan Assets on any Borrowing Base Certificate or
are otherwise represented to the Administrative Agent, the Lenders or the Lender
Agents as being Eligible Loan Assets, or are included as Eligible Loan Assets in
any calculation set forth in the Agreement to which this Schedule III is
attached.

 

1.       Each such Loan Asset is a perfected,senior secured (for the avoidance
of doubt, Second Lien Loans shall be deemed to be senior secured), commercial
loan evidenced by a note or a credit document and an assignment document in the
form specified in the applicable credit agreement or, if no such specification,
on the LSTA assignment form. Other than with respect to Second Lien Loans, prior
to the conveyance under the Purchase and Sale Agreement, the Seller has good and
marketable title to such Loan Asset, free and clear of all Liens other than any
Permitted Liens and immediately after the conveyance under the Purchase and Sale
Agreement the Borrower has good and marketable title to such Loan Asset free and
clear of all Liens other than any Permitted Liens and such Loan Asset and the
Portfolio Assets related thereto is subject to a valid, subsisting and
enforceable first priority perfected security interest (subject only to
Permitted Liens) in favor of the Collateral Agent.

 

2.       The Obligor with respect to each such Loan Asset is organized under the
laws of the United States or any state thereof or Canada.

 

3.       Each such Loan Asset is denominated in United States dollars.

 

4.       No such Loan Asset is Margin Stock.

 

5.       The acquisition of such Loan Asset will not cause the Borrower or the
assets constituting the Collateral Portfolio to be required to be registered as
an investment company under the 1940 Act, as amended.

 

6.       No such Loan Asset is a financing by a debtor-in-possession in any
Bankruptcy Proceeding.

 

7.       No such Loan Asset is principally secured by real estate.

 

8.       Each such Loan Asset constitutes a legal, valid, binding and
enforceable obligation of the Obligor thereunder and each guarantor thereof,
enforceable against each such Person in accordance with its terms, subject to
usual and customary bankruptcy, insolvency and equity limitations.

 

9.       Each such Loan Asset is in the form of, and is treated as, indebtedness
for federal income tax purposes.

 

 Sch. III-1 

 

 

ANNEX A

 

Conduit Lender Commitment     Institutional Lender Commitment     Wells Fargo
Bank, N.A. $270,000,000.00     ZB, N.A., DBA California Bank & Trust
$40,000,000.00     NBH Bank $25,000,000.00     Raymond James Bank, N.A.
$40,000,000.00     Fifth Third Bank $75,000,000.00     TIAA, FSB $50,000,000.00
    Stifel Bank & Trust $20,000,000.00     CresCom Bank $25,000,000.00     CIT
Bank, N.A. $20,000,000.00     ING Capital LLC $35,000,000.00

 

Annex A

 

 

 